Case: 20-10866      Document: 00516233510         Page: 1    Date Filed: 03/10/2022




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                   March 10, 2022
                                   No. 20-10866                    Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Andres Aguilar-Cerda,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 3:19-CR-289-S-1


   Before Owen, Chief Judge, and Higginbotham and Elrod, Circuit
   Judges.
   Patrick E. Higginbotham, Circuit Judge:
          Aguilar-Cerda’s counsel submitted a merits brief after this Court
   previously concluded that counsel did not address a nonfrivolous issue
   related to a condition of supervised release in counsel’s Anders brief. Because
   we now conclude there is no nonfrivolous issue for appeal, we affirm the
   district court’s judgment and grant counsel’s motion to withdraw which was
   carried with the case.
Case: 20-10866          Document: 00516233510             Page: 2   Date Filed: 03/10/2022




                                           No. 20-10866


                                                I.
          Andres Aguilar-Cerda pleaded guilty to possession with intent to
   distribute a mixture or substance containing a detectable amount of
   methamphetamine.1 He was sentenced within the advisory guidelines range
   to 45 months’ imprisonment and three years of supervised release. During
   the sentencing hearing, the district court stated that “the Defendant shall
   participate in a program, in or outpatient, approved by the U.S. Probation
   Office for treatment of narcotic, drug, or alcohol dependency, which will
   include testing for the detection of substance use or abuse.” Aguilar-Cerda
   did not object to this condition.
          This special condition of supervised release is the subject of this
   appeal. The Federal Public Defender appointed to represent Aguilar-Cerda
   moved to withdraw pursuant to Anders v. California2 and United States v.
   Flores.3 This Court carried counsel’s motion to withdraw with the case and
   ordered counsel to file either a supplemental Anders brief or a brief on the
   merits addressing (1) whether the district court erred by delegating the
   authority to require in-patient drug treatment as a condition of supervised
   release to the probation officer and (2) whether the district court erred by
   failing to specify the standard and mandatory conditions of supervised release
   during the sentencing hearing. As to the second issue, both parties agree that
   the district court did not plainly err when it referred to its previous written
   standing order and ordered that “Defendant shall comply with the standard
   conditions contained in this judgment” without reciting those conditions
   during the sentencing hearing. We agree and need not address the issue


          1
              See 21 U.S.C. §§ 841(a)(1), (b)(1)(C).
          2
              386 U.S. 738 (1967).
          3
              632 F.3d 229 (5th Cir. 2011).




                                                 2
Case: 20-10866          Document: 00516233510              Page: 3      Date Filed: 03/10/2022




                                           No. 20-10866


   further.4 Accordingly, this appeal will focus on the former issue of delegating
   the inpatient or outpatient substance abuse treatment determination to a
   probation officer.
                                                II.
           Because Aguilar-Cerda failed to object to the condition of supervised
   release, this Court reviews Aguilar-Cerda’s challenge of this condition for
   plain error.5 Under this standard, Aguilar-Cerda must show “(1) an error (2)
   that is clear or obvious, (3) that affects substantial rights, and (4) that
   seriously affects the fairness, integrity, or public reputation of judicial
   proceedings.”6
                                                III.
           Aguilar-Cerda argues that the district court plainly erred when it
   delegated to a probation officer the determination of whether he must
   participate in an in-patient or outpatient substance abuse treatment program.
   We disagree.
           Two cases related to this issue, which were decided the same day,
   seem to conflict at first glance. In Martinez, we vacated the district court’s
   condition of supervised release requiring Martinez to “participate in an
   inpatient or outpatient substance-abuse treatment program” because it




           4
             See United States v. Diggles, 957 F.3d 551, 561 (5th Cir. 2020) (“A standing order
   provides advance notice of possible conditions just as a PSR recommendation does. And
   the in-court adoption of those conditions is when the defendant can object.”).
           5
              United States v. Huerta, 994 F.3d 711, 716 (5th Cir. 2021) (hereinafter Yurika
   Huerta); see also United States v. Huerta, No. 19-41018, 2022 U.S. App. LEXIS 392, at *2
   (5th Cir. Jan. 6, 2022) (unpublished).
           6
               Yurika Huerta, 994 F.3d at 716 (internal citations and quotations removed).




                                                 3
Case: 20-10866            Document: 00516233510             Page: 4      Date Filed: 03/10/2022




                                            No. 20-10866


   improperly delegated “the judicial decision to significantly restrict
   Martinez’s liberty during treatment” to a probation officer.7
           In Medel-Guadalupe, however, we held that the district court did not
   err when it delegated the decision of whether a substance abuse treatment
   program would be inpatient or outpatient to a probation officer. 8 We
   explained that “the key inquiry is whether the condition is mandatory or left
   to the discretion of the probation officer.”9 We determined that the district
   court expressly required Medel-Guadalupe to participate in a treatment
   program, and the inpatient versus outpatient distinction as well as the
   “modality, intensity, duration” of the treatment were “details of the
   conditions” which could be delegated to a probation officer.10
           We then clarified these two decisions in Yurika Huerta:
                Read together, Martinez and Medel-Guadalupe establish two
                principles regarding delegation to probation officers. First,
                the district court will have the final say on whether to impose
                a condition . . . . Second, although a probation officer’s
                authority extends to the modality, intensity, and duration of
                a treatment condition, it ends when the condition involves a
                significant deprivation of liberty.11
   Importantly, we are reviewing Aguilar-Cerda’s challenge under plain error.
   This distinguishes this case from Martinez, in which we reviewed the
   challenge under the more generous abuse of discretion standard, because,



           7
               United States v. Martinez, 987 F.3d 432, 433 (5th Cir. 2021).
           8
            United States v. Medel-Guadalupe, 987 F.3d 424, 430–31 (5th Cir. 2021) (published
   per curiam).
           9
                Id. at 430.
           10
                Id.
           11
                Yurika Huerta, 994 F.3d at 716–17 (internal citations and quotations removed).




                                                  4
Case: 20-10866          Document: 00516233510             Page: 5   Date Filed: 03/10/2022




                                           No. 20-10866


   unlike Aguilar-Cerda, Martinez did not have an opportunity to object to the
   district court’s delegation of the inpatient or outpatient decision to a
   probation officer at his hearing.12 Here, Aguilar-Cerda cannot carry his
   burden to show that the district court’s error is clear or obvious and seriously
   affects the fairness, integrity, or public reputation of judicial proceedings.
          First, Aguilar-Cerda cannot show a clear or obvious error. Here, as in
   Medel-Guadalupe, the district court clearly required that Aguilar-Cerda
   “shall participate in a [drug treatment] program.” In other words, the
   probation officer did not have the authority to impose a mandatory condition
   of supervised release; the district court merely delegated the “details of the
   conditions” to the probation officer.13
          Additionally, Aguilar-Cerda’s 45-month sentence falls in between the
   10 months sentence in Martinez and the 120-month sentence in Medel-
   Guadalupe.14 In Medel-Guadalupe, we reasoned that the district court’s
   delegation of the inpatient or outpatient designation to the probation officer
   made practical sense; because of the long sentence imposed, the district court
   was not in a position to “predict what the need for substance abuse treatment
   during supervised release will be.”15 On the other hand, in Martinez the
   district court was in a better position to determine whether inpatient or
   outpatient treatment was required only 10 months later. And, because of the
   already short sentence, allowing a probation officer to further hold the




          12
               Martinez, 987 F.3d at 434–35.
          13
               Medel-Guadalupe, 987 F.3d at 430.
          14
               Id. at 427; Martinez, 987 F.3d at 434.
          15
               Medel-Guadalupe, 987 F.3d at 431.




                                                   5
Case: 20-10866            Document: 00516233510             Page: 6    Date Filed: 03/10/2022




                                             No. 20-10866


   defendant in inpatient treatment amounted to a restriction of Martinez’s
   liberty.16
           Here, “[b]ecause we have never passed on the significance (if any) of
   the length of a sentence falling between those in Martinez and Medel-
   Guadalupe, this matter remains subject to ‘reasonable debate’ and a lack of
   ‘clear or obvious’ error is a given.”17 Aguilar-Cerda argues that this Court
   implied in Yurika Huerta that allowing a probation officer to “lock [ ] up” a
   defendant for inpatient treatment following a 52 months sentence would be
   an improper delegation of authority to a probation officer. 18 However, Yurika
   Huerta did not involve a challenge to whether a district court may delegate
   the inpatient or outpatient treatment designation to a probation officer. 19
   And, unlike the hypothetical situation presented in Yurika Huerta, the
   district court has required substance abuse treatment here; the probation
   officer may not unilaterally require a treatment program as a condition of
   supervised release. Because it is not clear or obvious that a 45-month
   sentence is short enough such that the delegation of the inpatient or
   outpatient designation to a probation officer amounts to a restriction of
   Aguilar-Cerda’s liberty, Aguilar-Cerda cannot show plain error.




           16
                Martinez, 987 F.3d at 435.
           17
              United States v. Ortega, No. 20-10491, 2021 U.S. App. LEXIS 36566, at *6 (5th
   Cir. Dec. 10, 2021) (internal citations removed). See also United States v. Huerta, No. 19-
   41018, 2022 U.S. App. LEXIS 392, at *5–*6 (5th Cir. Jan. 6, 2022) (unpublished) (finding
   that our precedent does not clearly resolve the question of whether the delegation of the
   inpatient or outpatient designation to a probation officer is an improper delegation and the
   defendant therefore cannot show plain error).
           18
                See Yurika Huerta, 994 F.3d at 717.
           19
                Id. at 714.




                                                  6
Case: 20-10866     Document: 00516233510          Page: 7   Date Filed: 03/10/2022




                                   No. 20-10866


                                     ****
         Accordingly, we AFFIRM the district court’s judgment and GRANT
   counsel’s motion to withdraw as there is no nonfrivolous issue for appeal.




                                        7
Case: 20-10866           Document: 00516233510               Page: 8    Date Filed: 03/10/2022




                                              No. 20-10866


   Patrick E. Higginbotham, Circuit Judge, joined by Priscilla R.
   Owen, Chief Judge, concurring:

           I write separately to highlight the fact that, even if our review were not
   under plain error, I would not find an improper delegation. As in Medel-
   Guadalupe, “[i]f, upon his release [Defendant] disagrees with the
   inpatient/outpatient determination, the district court will have the final say
   over the decision.”20 Because Aguilar-Cerda can challenge the probation
   officer’s determination, the district court will be the ultimate decisionmaker.
           No one maintains that the district court judge can delegate to the
   probation officer the authority to revoke supervised release or to impose a
   specific condition of supervised release.21 But here, even though the
   probation officer may make the initial determination of whether judicially
   ordered treatment will occur in an inpatient or outpatient setting, the
   practical reality is that the district court maintains the ultimate authority over
   Aguilar-Cerda’s conditions of supervised release. The district court judge
   legally restricted Aguilar-Cerda’s liberty interests in a sentence spanning
   over six years—45 months by incarceration and the remainder by supervised
   release. The district court judge ordered that one of the conditions for
   supervised release is that Aguilar-Cerda participate in a substance abuse
   treatment program. Should Aguilar-Cerda breach a condition of supervised
   release, only the district court has the authority to revoke supervised
   release.22 Thus, there is no improper delegation.



           20
                Medel-Guadalupe, 987 F.3d at 431.
           21
              Sealed Appellant v. Sealed Appellee, 937 F.3d 392, 400 (5th Cir. 2019) (“The
   imposition of a sentence, including the terms and conditions of supervised release, is a core
   judicial function that cannot be delegated.”) (internal quotations and citations removed).
           22
                See 18 U.S.C. § 3583(e)(3).




                                                   8